Exhibit 10.1        

 

 

 

Summit Materials

Deferred Compensation Plan

 

Effective: January 1, 2016          

Summit Materials, Inc. Deferred Compensation Plan





--------------------------------------------------------------------------------

Table of Contents

 

ARTICLE I INTRODUCTION

     1   

1.1

 

Introduction and Purpose

     1   

ARTICLE II DEFINITIONS

     2   

2.1

 

Active Participant

     2   

2.2

 

Account(s)

     2   

2.3

 

Affiliated Company

     2   

2.4

 

Annual Incentive Plan Award Accounts

     2   

2.5

 

Annual Incentive Plan Award Credits

     2   

2.6

 

Base Salary Deferral Accounts

     2   

2.7

 

Base Salary Deferral Credits

     3   

2.8

 

Benefit Distribution Date

     3   

2.9

 

Code

     3   

2.10

 

Committee

     3   

2.11

 

Company

     3   

2.12

 

Compensation

     3   

2.13

 

Declining Balance Method

     3   

2.14

 

Discretionary Bonus Award Accounts

     3   

2.15

 

Discretionary Bonus Award Credits

     4   

2.16

 

Deferral Election

     4   

2.17

 

Disability

     4   

2.18

 

Effective Date

     4   

2.19

 

Eligible Individual

     4   

2.20

 

ERISA

     4   

2.21

 

Investment Funds

     4   

 

Summit Material Deferred Compensation Plan

- i -



--------------------------------------------------------------------------------

2.22

 

Participant

     5   

2.23

 

Performance-Based Compensation

     5   

2.24

 

Plan

     5   

2.25

 

Plan Year

     5   

2.26

 

Retirement

     5   

2.27

 

Separation from Service

     5   

2.28

 

Specified Employee

     6   

2.29

 

Valuation Date

     7   

2.30

 

Written or “in Writing”

     7   

2.31

 

Years of Service

     7   

ARTICLE III ELIGIBILITY AND PARTICIPATION

     8   

3.1

 

Eligibility to Participate

     8   

3.2

 

Change in Status as Eligible Individual

     8   

3.3

 

Cessation of Participation

     8   

ARTICLE IV DEFERRAL ELECTIONS

     9   

4.1

 

Establishment of Participant Accounts

     9   

4.2

 

Participant Deferral Credits

     9   

4.3

 

Deferral Election

     9   

4.4

 

Special Rules For Deferral of Performance-Based Compensation

     10   

4.5

 

Other Rules Regarding Deferral Elections

     11   

4.6

 

Absence of Election

     11   

4.7

 

Reduction of Deferral Election by Committee Action

     11   

4.8

 

Credits for Investment Earnings and Debits for Investment Losses

     11   

4.9

 

Company Contributions

     12   

ARTICLE V VESTING

     13   

5.1

 

Vesting of Accounts

     13   

 

Summit Material Deferred Compensation Plan

- ii -



--------------------------------------------------------------------------------

ARTICLE VI PAYMENT OF BENEFITS

     14   

6.1

 

Distribution of Benefits and Distribution Elections

     14   

6.2

 

Distribution Elections

     14   

6.3

 

Timing of Distributions - Benefit Distribution Date

     14   

6.4

 

Distributions to Specified Employees

     15   

6.5

 

Form of Distribution

     15   

6.6

 

Elections to Defer Beyond Original Distribution Commencement Date.

     15   

6.7

 

Permitted Acceleration of Payment

     16   

6.8

 

Payment For Unforeseeable Emergency

     17   

6.9

 

Payment of Disability Benefits

     18   

6.10

 

Payment of Death Benefits

     18   

6.11

 

Valuation of Distributions

     19   

ARTICLE VII AMENDMENT AND TERMINATION OF PLAN

     20   

7.1

 

Amendments Generally

     20   

7.2

 

Right to Terminate

     20   

ARTICLE VIII MISCELLANEOUS

     22   

8.1

 

Unfunded Plan

     22   

8.2

 

Nonguarantee of Employment

     22   

8.3

 

Nonalienation of Benefits

     22   

8.4

 

Taxes and Withholding

     22   

8.5

 

Applicable Law

     23   

8.6

 

Headings and Subheadings

     23   

8.7

 

Severability

     23   

8.8

 

Expenses

     23   

 

Summit Material Deferred Compensation Plan

- iii -



--------------------------------------------------------------------------------

ARTICLE IX ADMINISTRATION OF THE PLAN

     24   

9.1

 

Powers and Duties of the Committee

     24   

9.2

 

Claims Procedure

     24   

 

Summit Material Deferred Compensation Plan

- iv -



--------------------------------------------------------------------------------

ARTICLE I INTRODUCTION

 

1.1 Introduction and Purpose

The Summit Materials Deferred Compensation Plan (the “Plan”) is established by
Summit Materials, Inc. (the “Company”) for the purpose of providing deferred
compensation for a select group of management or highly compensated employees
who contribute materially to the continued growth, development and future
business success of the Company and its subsidiaries. This Plan is intended to
enhance the long-term performance and retention of such management or highly
compensated employees selected to participate in this Plan.

The Plan is intended to constitute a nonqualified, unfunded plan for federal tax
purposes and for purposes of Title I of the Employee Retirement Income Security
Act of 1974, as amended from time to time (“ERISA”). Further, this Plan is
intended to comply with Code Section 409A and is to be construed in accordance
Code Section 409A, the Code Section 409A Regulations, and such additional
regulatory and/or other guidance as may be issued by the Internal Revenue
Service (“IRS”) or the U.S. Department of Treasury (“Treasury”) from time to
time with respect to Code Section 409A.

Without affecting the validity of any other provision of the Plan, to the extent
that any Plan provision does not meet the requirements of Code Section 409A and
the Code Section 409A Regulations (including modifications and amendments
thereto), the Plan shall be construed and administered as necessary to comply
with such requirements until this Plan is appropriately amended to comply with
such requirements.

This Plan shall function solely as a “top-hat” plan within the meaning of
Sections 201(2), 301(a)(3), and 401(a)(1) of ERISA. Distributions required or
contemplated by this Plan or actions required to be taken under this Plan shall
not be construed as creating a trust of any kind or a fiduciary relationship
between the Company and any Participant, any Participant’s designated
beneficiary, or any other person.

This Plan is to be maintained according to the terms of this document and the
Committee or its designee shall have the sole authority to construe, interpret
and administer the Plan.

 

- 1 -

Summit Materials Deferred Compensation Plan



--------------------------------------------------------------------------------

ARTICLE II DEFINITIONS

Wherever used in the Plan, the following terms have the meanings set forth
below, unless otherwise expressly provided:

 

2.1 Active Participant

Active Participant means a Participant in the Plan eligible to make deferrals or
receive employer credits; even if he or she has not elected to defer
compensation under the Plan terms or receive an employer credit under the Plan
terms, other than earnings on amounts previously deferred or credited under the
Plan terms.

 

2.2 Account(s)

Account(s) means the separate accounts established for recordkeeping purposes
only for each Participant comprised of the Base Salary Deferral Accounts, the
Discretionary Bonus Award Accounts, the Annual Incentive Plan Award Accounts,
and the Discretionary Credit accounts as further described in Article IV of the
Plan.

 

2.3 Affiliated Company

Affiliated Company means (i) the Company, (ii) any other corporation which is a
member of the controlled group of corporations which includes the Company,
provided that in applying Code Section 1563(a)(1), (2), and (3) for purposes of
determining a controlled group of corporations under Code Section 414(b) and
determining trades or businesses under common control for purposes of Code
Section 414(c) 50 percent (50%) is substituted for 80 percent (80%) each time
used, and (iii) any other entity in which the Company has a significant equity
interest or owns a substantial capital or profits interest.

 

2.4 Annual Incentive Plan Award Accounts

Annual Incentive Award Accounts means the separate accounts established by the
Committee for recordkeeping purposes only in the name of each Participant in
accordance with Section 4.1 of the Plan.

 

2.5 Annual Incentive Plan Award Credits

Annual Incentive Plan Award Credits means the amounts credited to a
Participant’s Annual Incentive Plan Award Accounts in accordance with the
Participant’s election pursuant to Section 4.2 of the Plan.

 

2.6 Base Salary Deferral Accounts

Base Salary Deferral Accounts means the separate accounts established by the
Committee for recordkeeping purposes only in the name of each Participant in
accordance with Section 4.1 of the Plan.

 

- 2 -

Summit Materials Deferred Compensation Plan



--------------------------------------------------------------------------------

2.7 Base Salary Deferral Credits

Base Salary Deferral Credits means the amounts credited to a Participant’s Base
Salary Deferral Accounts in accordance with the Participant’s election pursuant
to Section 4.2 of the Plan.

 

2.8 Benefit Distribution Date

Benefit Distribution Date means the specific distribution date elected by the
Participant as described in Section 6.3 of the Plan.

 

2.9 Code

Code means the Internal Revenue Code of 1986, as amended. Where reference is
made to “Code Section 409A Regulations,” this is intended to refer to Treasury
Regulation Sections 1.409A-1 through –6, as such regulations may be modified,
amended or supplemented by the Treasury from time to time.

 

2.10 Committee

Committee means the Company’s Administrative Committee that will be responsible
for the administration of the Plan pursuant to Article IX.

 

2.11 Company

Company means Summit Materials, Inc., a Delaware corporation, and any Affiliated
Company or subsidiary.

 

2.12 Compensation

Compensation means base salary and cash bonuses payable to a Participant. In no
event, however, shall a Participant’s Compensation include, for purposes of the
Plan, any item of compensation paid or distributed to the Participant after a
period of deferral, whether under this Plan or any other program of deferred
compensation maintained by the Company or any Affiliated Company.

 

2.13 Declining Balance Method

Declining Balance Method means the method for calculating each installment
payment by dividing the value of the Participant’s Accounts on the Valuation
Date of each distribution by the number of installment payments remaining to be
made, in accordance with rules established by the Committee.

 

2.14 Discretionary Bonus Award Accounts

Discretionary Bonus Award Accounts means the separate accounts established by
the Committee for recordkeeping purposes only in the name of each Participant in
accordance with Section 4.1 of the Plan.

 

- 3 -

Summit Materials Deferred Compensation Plan



--------------------------------------------------------------------------------

2.15 Discretionary Bonus Award Credits

Discretionary Bonus Award Credits means the amounts credited to a Participant’s
Discretionary Bonus Award Accounts in accordance with the Participant’s election
pursuant to Section 4.2 of the Plan.

 

2.16 Deferral Election

Deferral Election means the Written or electronic salary reduction agreement
entered into by an Eligible Individual and the Committee pursuant to this Plan
and which is made on a form and manner described in Section 4.3 of the Plan.

 

2.17 Disability

Disability means that the Participant (a) is unable to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment which can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months, or (b) is, by reason of any
medically determinable physical or mental impairment which can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months, receiving income replacement benefits for a period of not less
than 3 months under an accident and health plan covering employees of the
Company. The determination of whether a Participant is disabled may be made by
any person, at the Committee’s discretion, including the administrator of a
disability insurance program and the Committee itself.

 

2.18 Effective Date

Effective Date means January 1, 2016.

 

2.19 Eligible Individual

Eligible Individual means a member of a select group of management and other
highly compensated employees of the Company and its subsidiaries as determined
by the Committee.

 

2.20 ERISA

ERISA means the Employee Retirement Income Security Act of 1974, as amended.

 

2.21 Investment Funds

Investment Funds means one or more notional investment alternatives made
available under the Plan by the Company for designation by Participants under
the Plan for purposes of determining investment earnings and losses.

 

- 4 -

Summit Materials Deferred Compensation Plan



--------------------------------------------------------------------------------

2.22 Participant

Participant means any present or former Eligible Individual who has become a
Participant in the Plan in accordance with the provisions of Article III and who
continues to have an Account balance under the Plan or whose beneficiary has
such an Account balance.

 

2.23 Performance-Based Compensation

Performance-Based Compensation means compensation that is paid contingent on the
satisfaction of pre-established objective or subjective performance criteria of
at least twelve (12) months and constitutes “performance-based compensation” as
that term is used in the Code Section 409A Regulations. If subjective, the
criteria must relate to participant performance as an individual, or, a group of
participants including the individual, and the manner in which a determination
regarding satisfaction of such criteria is made is consistent with the
requirements set forth in the Code Section 409A Regulations.

 

2.24 Plan

Plan means the Summit Materials Deferred Compensation Plan, as set forth in this
document and as amended from time to time.

 

2.25 Plan Year

Plan Year means each calendar year beginning with 2016.

 

2.26 Retirement

Retirement means Separation from Service from the Company after either
attainment of age 55 with at least 10 Years of Service.

 

2.27 Separation from Service

Separation from Service in general means a termination of an employee’s
employment with his or her employer by reason of the employee’s death,
retirement or otherwise. However, for purposes of the Plan, an employee’s
employment relationship is treated as continuing intact while the individual is
on military leave, sick leave, or other bona fide leave of absence if the period
of such leave does not exceed six months, or if longer, so long as the
individual retains a right to reemployment with the employer under an applicable
statute or by contract. For these purposes, a leave of absence constitutes a
bona fide leave of absence only if there is a reasonable expectation that the
employee will return to perform services for the employer. If the period of
leave exceeds six months and the individual does not retain a right to
reemployment under an applicable statute or by contract, the employment
relationship is deemed to terminate on the first date immediately following such
six-month period. Notwithstanding the foregoing, where a leave of absence is due
to any medically determinable physical or mental impairment that can be expected
to result in death or can be expected to last for a continuous period of not
less than six months, where such impairment causes the employee to be unable to
perform the duties of his or her position of employment or any substantially
similar position of employment, a 29-month period of absence may be substituted
for such six-month period.

 

- 5 -

Summit Materials Deferred Compensation Plan



--------------------------------------------------------------------------------

Whether a termination of employment has occurred is determined based on whether
the facts and circumstances indicate that the employer and employee reasonably
anticipated that no further services would be performed after a certain date or
that the level of bona fide services the employee would perform after such date
(whether as an employee or as an independent contractor) would permanently
decrease to no more than 20 percent of the average level of bona fide services
performed (whether as an employee or an independent contractor) over the
immediately preceding 36-month period (or the full period of services to the
employer if the employee has been providing services to the employer less than
36 months). Facts and circumstances to be considered in making this
determination include, but are not limited to, whether the employee continues to
be treated as an employee for other purposes (such as continuation of salary and
participation in employee benefit programs), whether similarly situated
employees have been treated consistently, and whether the employee is permitted,
and realistically available, to perform services for other employers in the same
line of business. An employee is presumed to have separated from service where
the level of bona fide services performed decreases to a level equal to 20
percent or less of the average level of services performed by the employee
during the immediately preceding 36-month period. An employee will be presumed
not to have separated from service where the level of bona fide services
performed continues at a level that is 50 percent or more of the average level
of service performed by the employee during the immediately preceding 36-month
period. No presumption applies to a decrease in the level of bona fide services
performed to a level that is more than 20 percent and less than 50 percent of
the average level of bona fide services performed during the immediately
preceding 36-month period. The presumption is rebuttable by demonstrating that
the employer and the employee reasonably anticipated that as of a certain date
the level of bona fide services would be reduced permanently to a level less
than or equal to 20 percent of the average level of bona fide services provided
during the immediately preceding 36-month period or full period of services
provided to the employer if the employee has been providing services to the
employer for a period of less than 36 months (or that the level of bona fide
services would not be so reduced). For example, an employee may demonstrate that
the employer and employee reasonably anticipated that the employee would cease
providing services, but that, after the original cessation of services, business
circumstances such as termination of the employee’s replacement caused the
employee to return to employment. Although the employee’s return to employment
may cause the employee to be presumed to have continued in employment because
the employee is providing services at a rate equal to the rate at which the
employee was providing services before the termination of employment, the facts
and circumstances in this case would demonstrate that at the time the employee
originally ceased to provide services, the employee and the employer reasonably
anticipated that the employee would not provide services in the future.

The definition of Separation from Service as set forth above shall be
interpreted in a manner consistent with the applicable definition as set out in
the Code Section 409A Regulations, including any modifications or amendments to
such regulations.

 

2.28 Specified Employee

Specified Employee has the meaning set forth in Code Section 409A(a)(2)(B)(i).

 

- 6 -

Summit Materials Deferred Compensation Plan



--------------------------------------------------------------------------------

2.29 Valuation Date

Valuation Date means each day the New York Stock Exchange is open for trading.

 

2.30 Written or “in Writing”

Written or in Writing means, with respect to any documentation of an election or
other action by a Participant or by the Committee, that such documentation be
either in paper or, as permitted by the Committee, in electronic form; provided,
however, that such documentation must be adequate to establish a right that is
enforceable under applicable law.

 

2.31 Years of Service

Years of Service means the Participant’s consecutive whole years of service with
the Company since the Participant’s most recent hire date.

 

- 7 -

Summit Materials Deferred Compensation Plan



--------------------------------------------------------------------------------

ARTICLE III ELIGIBILITY AND PARTICIPATION

 

3.1 Eligibility to Participate

Any Eligible Individual shall be eligible to become a Participant in this Plan,
as described in Article IV, subject to the approval of the Committee.

 

3.2 Change in Status as Eligible Individual

An Eligible Individual who ceases to satisfy the requirements of eligibility
shall continue Deferral Elections only for the calendar year in which such
change in status occurred. The Committee shall have complete discretion to
exclude one or more individuals from Participant status for one or more Plan
Years as the Committee deems appropriate.

If an Eligible Individual subsequent to a change in status again satisfies the
requirements of eligibility, such Eligible Individual shall be subject to the
provisions of Section 4.3(b) only if the Eligible Individual’s total Account
balance was always zero or the Eligible Individual ceased to be an Active
Participant for at least twenty-four (24) months.

 

3.3 Cessation of Participation

 

  (a) A Participant shall no longer be eligible to contribute to the Plan upon
the occurrence of his or her Separation from Service, death or Disability. In
addition, a Participant shall no longer be eligible to contribute to the Plan
with respect to future Plan Years if such Participant no longer qualifies as an
Eligible Individual.

 

  (b) A Participant who receives a hardship withdrawal from a plan that is
intended to be tax-qualified under Code Section 401(k) and that is sponsored by
the Company or any Affiliated Company shall, to the extent required under the
terms of the plan making such distribution requires a suspension of employee
contributions under this Plan, have his or her Deferral Election then in effect
under this Plan cancelled immediately, consistent with the requirements of the
Code Section 409A Regulations. Similarly, in the event a distribution is made to
a Participant under this Plan by reason of the Participant’s unforeseeable
emergency, such Participant’s Deferral Election under this Plan shall also be
cancelled. A Participant whose Deferral Elections are cancelled pursuant to this
subsection shall be eligible to complete a new Deferral Election for a
subsequent Plan Year consistent with this Plan’s requirements regarding the
timing of initial Deferral Elections; provided, that any such new Deferral
Election shall not become effective until the end of the required suspension
period.

 

- 8 -

Summit Materials Deferred Compensation Plan



--------------------------------------------------------------------------------

ARTICLE IV DEFERRAL ELECTIONS

 

4.1 Establishment of Participant Accounts

The Company shall establish and maintain on its books and records an Account
with several subaccounts in the name of each Participant to record:

 

  (a) amounts of Base Salary Deferral Credits on the Participant’s behalf
pursuant Section 4.2 of the Plan;

 

  (b) amounts of Discretionary Bonus Award Credits on the Participant’s behalf
pursuant to Section 4.2 of the Plan for discretionary bonuses;

 

  (c) amounts of Annual Incentive Plan Award Credits on the Participant’s behalf
pursuant to Section 4.2 of the Plan for bonuses that qualify as
Performance-Based Compensation;

 

  (d) credits or debits for investment earnings or losses pursuant to
Section 4.8 of the Plan; and

 

  (e) payments of benefits to the Participant or the Participant’s beneficiary
pursuant to Article VI of the Plan.

 

4.2 Participant Deferral Credits

 

  (a) A Participant may complete separate Deferral Election agreements as
described in Section 4.3 or Section 4.4 of the Plan, as applicable, to reduce up
to 50% of the amount of base salary Compensation (in 5% increments) and, if
applicable, up to 100% (in 5% increments) of designated discretionary bonus
award Compensation and annual incentive award Compensation that the Participant
would otherwise receive each Plan Year.

 

  (b) The Committee will credit all deferred amounts to the Participant’s
respective deferral Accounts.

 

4.3 Deferral Election

A Participant may defer such Compensation in a given calendar year, upon the
completion of a Deferral Election, based on elections made in a manner
prescribed by the Committee as follows:

 

  (a) An Eligible Individual must, in general, complete a Deferral Election
prior to the close of the preceding taxable year for which such Compensation is
earned.

 

- 9 -

Summit Materials Deferred Compensation Plan



--------------------------------------------------------------------------------

  (b) An Eligible Individual who is first selected for participation in the Plan
after the start of a Plan Year must, in order to participate in the Plan for the
initial Plan Year, make his or her Deferral Election within the thirty (30)-day
period following the date he or she is so selected. Such Deferral Election will
be effective on the first day of the month after becoming an Eligible Individual
and only for Compensation attributable to services to be performed subsequent to
the above referenced thirty (30)-day period and ending with the close of such
Plan Year.

 

4.4 Special Rules For Deferral of Performance-Based Compensation

 

  (a) With respect to Compensation (discretionary bonus award Compensation
and/or annual incentive award Compensation) determined to be Performance-Based
Compensation, to the extent permitted by the Committee, an initial deferral
election may be made with respect to such Compensation on or before the date
that is six months before the end of the performance period for which the
Performance-Based Compensation is payable, provided that the employee performs
services continuously from the later of the beginning of the performance period
or the date the performance criteria are established through the date an
election is made as provided herein, and provided further that in no event may
an election to defer Performance-Based Compensation be made after such
Compensation has become readily ascertainable. For purposes of this Section, if
the Performance-Based Compensation is a specified or calculable amount, the
Compensation is readily ascertainable if and when the amount is first
substantially certain to be paid. If the Performance-Based Compensation is not a
specified or calculable amount because, for example, the amount may vary based
upon the level of performance, the Compensation, or any portion of the
Compensation, is readily ascertainable when the amount is first both calculable
and substantially certain to be paid. For this purpose, the Performance-Based
Compensation is bifurcated between the portion that is readily ascertainable and
the amount that is not readily ascertainable. Accordingly, in general any
minimum amount that is both calculable and substantially certain to be paid will
be treated as readily ascertainable.

 

  (b) In the event a Participant has completed a Deferral Election with respect
to any portion of his or her Performance-Based Compensation and payment of such
Performance-Based Compensation is to be made without regard to actual
performance as a result, after the Deferral Election is made and has become
irrevocable, of the death or Disability of the Participant, the Participant’s
Deferral Election shall still be effective to the extent provided in the Code
Section 409A Regulations.

 

- 10 -

Summit Materials Deferred Compensation Plan



--------------------------------------------------------------------------------

4.5 Other Rules Regarding Deferral Elections

 

  (a) Subject to the provisions of Section 3.3(b), the rate of deferral elected
for a Plan Year will be irrevocable for that Plan Year.

 

  (b) Deferral Elections must be made separately for each Plan Year for each
type of Compensation.

 

  (c) The Participant shall also elect a separate time and form of distribution
for benefits attributable to his or her Deferral Elections each time a Deferral
Election for a Plan Year is filed, such election to be made at the time and in
the manner established by the Committee for these purposes.

 

4.6 Absence of Election

In the event that a Deferral Election is not made for any Plan Year,
Compensation will be paid to Eligible Individuals according to the Company’s
normal payroll practices and no deferrals shall be taken hereunder. There is no
carryover of Deferral Elections from year-to-year.

 

4.7 Reduction of Deferral Election by Committee Action

The Committee shall have the authority to limit the amount of any Participant’s
deferral to the extent the Committee determines that such limitation is
necessary or appropriate for purposes of complying with applicable tax and other
withholding requirements, which Committee action shall be taken prior to the
date the Deferral Election becomes effective, and shall be documented in Writing
and notice provided to the Participant.

 

4.8 Credits for Investment Earnings and Debits for Investment Losses

 

  (a) All amounts credited to a Participant’s Account shall be credited with
amounts of investment earnings or debited with amounts of investment losses that
correspond to the total investment return earned by the Investment Fund or
combination of Investment Funds designated in advance by the Participant for
these purposes.

 

  (b) The designation of one or more Investment Funds by a Participant under
this Section of the Plan shall be used solely to measure the amounts of
investment earnings or losses that will be credited or debited to the
Participant’s Account on the Company’s books and records, and the Company shall
not be required under the Plan to establish any account in the Investment Funds
or to purchase any Investment Fund shares on the Participant’s behalf.

 

  (c) The designation by a Participant of any Investment Funds under this
Section of the Plan shall be made in accordance with rules and procedures
established by the Committee.

 

- 11 -

Summit Materials Deferred Compensation Plan



--------------------------------------------------------------------------------

  (d) The Investment Funds shall be valued each day the New York Stock Exchange
is open for trading.

 

  (e) A Participant may elect to revise the investment options with respect to
existing Account allocations or future contributions pursuant to the Deferral
Election at any time (subject to any Investment Fund limitation) by notification
to the Committee in the prescribed manner. The Committee, however, retains the
right to review and restrict transfer rights at any time.

 

  (f) If a Participant fails to make a proper designation, then his or her
Accounts shall be deemed to be invested in the Investment Fund(s) designated by
the Committee from time to time for this purpose at the Committee’s discretion.
This investment option can be changed by the Committee from time to time at the
Committee’s discretion.

 

4.9 Company Contributions

The Company may, in its sole discretion, make additional Company credits
(“Discretionary Credits”) on behalf of any Eligible Individual. In its sole
discretion, the Company shall determine the Eligible Individuals to be credited
with any Discretionary Credit, the amount of any such Discretionary Credit and
the vesting schedule applicable thereto (including any accelerated vesting
thereof and the events of such acceleration). In addition, the Company may
permit the Participant to elect the timing and form of distribution of such
Discretionary Credits, provided that any such election shall be made no later
than the latest time permitted by Code Section 409A.

 

- 12 -

Summit Materials Deferred Compensation Plan



--------------------------------------------------------------------------------

ARTICLE V VESTING

 

5.1 Vesting of Accounts

Subject to Section 4.9, a Participant shall be fully vested in the amounts
credited to his or her Accounts at all times.

 

- 13 -

Summit Materials Deferred Compensation Plan



--------------------------------------------------------------------------------

ARTICLE VI PAYMENT OF BENEFITS

 

6.1 Distribution of Benefits and Distribution Elections

A Participant shall receive payment of benefits in the form and manner as
described in this Article VI, taking into account such elections as are
permitted hereunder.

 

6.2 Distribution Elections

A Participant shall specify the time and form of distribution at such time or
times and in such manner as may be established by the Committee, at its
discretion; provided, however, that in all cases any election as to time and
form of distribution must be in Writing and must be irrevocable no later than
the date as of which any Deferral Election to which such election is applicable
has been filed and becomes irrevocable.

 

6.3 Timing of Distributions - Benefit Distribution Date

 

  (a) A Participant shall elect, at the time of each election to defer
Compensation with respect to each Plan Year, to receive the benefit
distributions from the portion of his or her Accounts attributable to such
deferral of Compensation, in accordance with one of the following options or a
combination thereof:

 

  (1) Upon Separation from Service from the Company, or

 

  (2) As soon as administratively practical following the earlier of: (i) a
specified date that occurs no earlier than at least three years from the end of
the calendar year in which the deferred Compensation is credited (provided,
however, that there may no more than three specified dates applicable to the
undistributed portion of the Participant’s Account at any time), or
(ii) Separation from Service from the Company.

 

  (b) A time of distribution election shall be made separately for each type of
Compensation deferred for that Plan Year.

 

  (c) In the event a Participant fails to make a distribution election,
Section 6.3(a)(1) of the Plan shall apply.

 

  (d) The time of distribution elected under this Section may be revised, with
the consent of the Committee, pursuant to Section 6.6, below.

 

- 14 -

Summit Materials Deferred Compensation Plan



--------------------------------------------------------------------------------

6.4 Distributions to Specified Employees

Notwithstanding any other provision of the Plan to the contrary, in the event
that, as of the date a distribution is to be made on account of a Participant’s
Separation from Service, any class of the Company’s stock is publicly traded on
an established securities market or otherwise, as determined under the Code
Section 409A Regulations, any distribution due hereunder to such Participant on
account of his or her Separation from Service shall, if such Participant is
determined to be a Specified Employee, not commence earlier than the six
(6) month anniversary of such Participant’s Separation from Service. In the
event a distribution is delayed by reason of this Section and the affected
Participant’s death occurs prior to commencement of such distribution, such
distribution shall be made as soon as practicable following such Participant’s
death.

 

6.5 Form of Distribution

 

  (a) A Participant shall elect, at the time of each election to defer
Compensation with respect to each Plan Year, the form of distribution in a
manner prescribed by the Committee in accordance with one of two payment
options:

 

  (1) A single lump sum payment, or

 

  (2) For distributions following Retirement, annual installments pursuant to
the Declining Balance Method, with an installment term of between 2 and 15
years, with the first payment made at the time specified in Section 6.5(c) and
subsequent installments made on each anniversary thereof.

 

  (b) A form of distribution election shall be made separately for each type of
Compensation deferred for that Plan Year.

 

  (c) Distributions in connection with a Participant’s Separation from Service
shall be made (or, in the case of Retirement where installment distributions
were elected, commence) on the first January 1 or July 1 that is at least six
months following the Participant’s Separation from Service.

 

  (d) In the event a Participant fails to make an election, Section 6.5(a)(1) of
the Plan shall automatically apply.

 

  (e) The benefit form of distribution elected under this Section may be
revised, with the consent of the Committee, pursuant to Section 6.6, below.

 

6.6 Elections to Defer Beyond Original Distribution Commencement Date.

With respect to previously deferred Compensation, if permitted by the Committee,
a Participant may elect to change the Benefit Distribution Date otherwise
elected pursuant to this Article VI and/or to modify the form of benefit elected
pursuant to applicable provisions of this Article VI (a “revised election”), if
the following requirements are met:

 

  (a) The revised election shall not take effect for at least twelve (12) months
after the date of such revised election;

 

- 15 -

Summit Materials Deferred Compensation Plan



--------------------------------------------------------------------------------

  (b) The first payment with respect to such revised election shall not be made
until at least five (5) years after the date on which distribution would have
otherwise begun; provided that earlier distribution may be made in the event of
the Participant’s death or Disability;

 

  (c) If applicable, the revised election shall be made at least twelve
(12) months prior to a scheduled Benefit Distribution Date;

 

  (d) In no event shall a Participant be permitted to change the time of any
distribution in any manner that would accelerate the payment of a Plan benefit;
and

 

  (e) In no event shall a Participant be permitted to change his or her elected
form of benefit from installment payments to a single lump sum if such change
would result in acceleration of payment for purposes of Code Section 409A and
the Code Section 409A Regulations.

 

6.7 Permitted Acceleration of Payment

Notwithstanding the Participant’s elected time and form of distribution pursuant
to Article VI of the Plan, the time or schedule of a payment shall be
accelerated in the following circumstances (but only to the extent permitted
under the Code Section 409A Regulations):

 

  (a) Payment shall be made to the extent necessary to comply with a domestic
relations order (as defined in Code Section 414(p)(1)(B)) that meets the
requirements of the Company’s domestic relations order procedures applicable to
nonqualified plans, if such payment is made to an individual other than the
Participant.

 

  (b) Payment shall be made to the extent necessary to comply with an ethics
agreement with the Federal government or to the extent reasonably necessary to
avoid the violation of an applicable federal, state, local, or foreign ethics
law or conflicts of interest law (including where such payment is reasonably
necessary to permit the Participant to participate in activities in the normal
course of his or her position in which the Participant would otherwise not be
able to participate under an applicable rule).

 

  (c)

Payment of a Participant’s entire Account may be made in the form of a lump sum
payment of amounts deferred under the Plan that do not exceed a specified
amount, provided any action by the Company causing such lump sum payment to be
made to a Participant is evidenced in Written form and executed by an authorized
officer of the Company no later than the date such lump sum payment is made, and
provided that such lump sum payment results in the termination and liquidation
of the entirety of

 

- 16 -

Summit Materials Deferred Compensation Plan



--------------------------------------------------------------------------------

  the Participant’s Account under the Plan, and his or her deferred compensation
benefits under all other agreements, methods, programs, or other arrangements
with respect to which deferrals of compensation are treated as having been
deferred under a single nonqualified deferred compensation plan under
Section 1.409A-1(c)(2) of the Code Section 409A Regulations; and provided
further that the total payment to the Participant (under the Plan and all other
arrangements treated as a single nonqualified deferred compensation plan) is not
in excess of the applicable dollar amount under Code Section 402(g)(1)(B).

 

  (d) Payment is permitted to the extent necessary to satisfy any applicable
federal, state and local income tax withholding and federal payroll withholding
requirements pursuant to provisions of Code Section 409A and the regulations
thereunder, related to benefits provided in the Plan.

 

  (e) Payment of a Participant’s entire Account shall be made in the event of
the failure of the Plan (or failure of any other plan required to be aggregated
with the Plan pursuant to regulations published under Code Section 409A) to meet
the requirements of Code Section 409A.

 

6.8 Payment For Unforeseeable Emergency

A Participant who incurs an unforeseeable emergency may apply to the Committee
for an immediate distribution from his or her Account in an amount necessary to
satisfy such financial hardship and the tax liability attributable to such
distribution, subject to the rules set forth below.

 

  (a) An unforeseeable emergency will be deemed to have occurred if the
Participant undergoes a severe financial hardship resulting from an illness or
accident of the Participant or his or her spouse, the Participant’s beneficiary,
or his or her dependent (as defined in Code Section 152, without regard to Code
Sections 152(b)(1), (b)(2), and (d)(1)(B)); loss of the Participant’s property
due to casualty (including the need to rebuild a home following damage to a home
not otherwise covered by insurance, for example, not as a result of a natural
disaster); or other similar extraordinary and unforeseeable circumstances
arising as a result of events beyond the control of the employee. In addition,
the need to pay for the funeral expenses of a spouse, a beneficiary, or a
dependent may also constitute an unforeseeable emergency.

 

  (b) A distribution on account of unforeseeable emergency may not be made to a
Participant to the extent that such emergency is or may be relieved through
reimbursement or compensation from insurance or otherwise, by liquidation of the
Participant’s assets, to the extent the liquidation of such assets would not
cause severe financial hardship, or by cessation of deferrals under the Plan.

 

- 17 -

Summit Materials Deferred Compensation Plan



--------------------------------------------------------------------------------

  (c) Distributions because of an unforeseeable emergency must be limited to the
amount reasonably necessary to satisfy the emergency need (which may include
amounts necessary to pay any federal, state, local, or foreign income taxes or
penalties reasonably anticipated to result from the distribution).
Determinations of amounts reasonably necessary to satisfy the emergency need
must take into account any additional Compensation that is available by reason
of the cancellation of the Participant’s deferral election upon a payment due to
an unforeseeable emergency, which cancellation shall be implemented to the
extent permitted or required under the Code Section 409A Regulations, and to the
extent required under the Plan.

 

  (d) In the event a Participant requests, and the Committee approves, a payment
pursuant to this Section, the Participant’s Deferral Election shall be
cancelled. In the event that any credit is made for employer matching
contributions pursuant to Section 4.9, such credits (together with any
investment results) shall be removed from the Participant’s Account.

 

6.9 Payment of Disability Benefits

If a Participant incurs a Disability, the entire value of his or her Account
shall be distributed to the Participant in a single lump sum. Any distribution
pursuant to this Section will occur following the determination of the
Disability as approved by the Committee.

In the event that a Participant requests, and the Committee approves, a payment
pursuant to this Section, the Participant’s Deferral Election shall be
cancelled.

 

6.10 Payment of Death Benefits

 

  (a) Each Participant shall designate a beneficiary on the proper beneficiary
form as prescribed by the Committee to receive his or her Accounts in the event
of death. If a Participant dies with a balance credited to his or her Accounts,
such balance shall be paid to the applicable beneficiary or beneficiaries in a
single lump sum promptly following the Participant’s death notwithstanding any
other provision of this Article VI.

 

  (b) Any distributions pursuant to this Section will occur following the date
of death and receipt by the Company of acceptable proof of the Participant’s
death and approval by the Committee.

 

  (c) Notwithstanding the above, if no beneficiary designation is on file with
the Company at the time of death of the Participant or such designation is not
effective for any reason, then the designated beneficiary to receive such
benefits shall be the Participant’s estate.

All decisions made by the Committee in good faith and based upon affidavit or
other evidence satisfactory to the Committee regarding questions of fact in the
determination of the identity of such beneficiary(ies) shall be conclusive and
binding upon all parties, and payment made in accordance therewith shall satisfy
all liability hereunder.

 

- 18 -

Summit Materials Deferred Compensation Plan



--------------------------------------------------------------------------------

6.11 Valuation of Distributions

The benefit amount of a Participant’s Account to be distributed pursuant to this
Article VI shall be based on the value of such Account on any Valuation Date
determined by the Committee after instructions are received in good order by the
Committee.

 

- 19 -

Summit Materials Deferred Compensation Plan



--------------------------------------------------------------------------------

ARTICLE VII AMENDMENT AND TERMINATION OF PLAN

 

7.1 Amendments Generally

The Company reserves the right to amend the Plan at any time. No amendment,
however, may reduce the amount credited to Accounts at the time of the
amendment’s adoption, except as may otherwise be required by law or necessary or
desirable to comply with the requirements of Code Section 409A. Without limiting
the generality of the foregoing, the Committee may amend the Plan to impose such
restrictions upon the timing, filing and effectiveness of Deferral Elections,
the investment procedures and investment alternatives available under the Plan
and the distribution provisions of Article VI which the Committee deems
appropriate or advisable in order to avoid the current income taxation of
amounts deferred under the Plan which might otherwise occur as a result of
changes to the tax laws and regulations governing deferred compensation
arrangements such as the Plan and may also, in such event, cease further
deferrals under the Plan.

 

7.2 Right to Terminate

The Company may terminate the Plan at any time in whole or in part.

 

  (a) Except for such modifications, limitations or restrictions as may
otherwise be required to avoid current income taxation or other adverse tax
consequences as a result of changes to the tax laws and regulations applicable
to the Plan, no such plan amendment or plan termination authorized by the
Committee shall adversely affect the benefits accrued to date under the Plan or
otherwise reduce the then outstanding balances credited to Accounts or otherwise
adversely affect the distribution provisions in effect for those Accounts, and
all amounts deferred prior to the date of any such plan amendment or termination
shall, subject to the foregoing exception, continue to become due and payable in
accordance with the distribution provisions of Article VI as in effect
immediately prior to such amendment or termination. Termination of the Plan
shall not serve to reduce the amount credited to an Account at the time of
termination.

 

  (b) Notwithstanding the above, the Company may terminate the Plan and
distribute the participant’s credited accounts in the form of a single lump sum.
Such a Plan termination may occur only if the conditions set forth below are
met, consistent with the requirements of Code Section 409A and the Code
Section 409A Regulations:

 

  (i) The termination and liquidation does not occur proximate to a downturn in
the financial health of the Company;

 

  (ii)

The Company terminates and liquidates all agreements, methods, programs, and
other arrangements sponsored by the Company that

 

- 20 -

Summit Materials Deferred Compensation Plan



--------------------------------------------------------------------------------

  would be aggregated with the Plan under applicable provisions of the Code
Section 409A Regulations assuming a Participant in the Plan also had deferrals
credited under all such other agreements, methods, programs;

 

  (iii) No payments in liquidation of the plan are made within 12 months of the
date the Company takes all necessary action to irrevocably terminate and
liquidate the Plan (other than amounts distributed under the terms of the Plan
without regard to the action to terminate and liquidate the Plan;

 

  (iv) All payments in liquidation of the Plan are made within 24 months of the
date the Company takes all necessary action to irrevocably terminate and
liquidate the Plan; and

 

  (v) The Company does not adopt a new plan that would be aggregated with the
Plan under applicable provisions of the Code Section 409A Regulations if
assuming a Participant participated in both plans, at any time within three
years following the date the Company takes all necessary action to irrevocably
terminate and liquidate the Plan.

 

- 21 -

Summit Materials Deferred Compensation Plan



--------------------------------------------------------------------------------

ARTICLE VIII MISCELLANEOUS

 

8.1 Unfunded Plan

This Plan is an unfunded deferred compensation arrangement for Eligible
Individuals. While it is the intention of the Company that this Plan shall be
unfunded for federal tax purposes and for purposes of Title I of ERISA, the
Company may establish a grantor trust to satisfy part or all of its Plan payment
obligations so long as the Plan remains unfunded for federal tax purposes and
for purposes of Title I of ERISA. Nothing contained in the Plan, and no action
taken pursuant to its provisions, shall create or be construed to create a trust
of any kind, or a fiduciary relationship between the Company and any employee or
other person. To the extent any person acquires a right to receive a payment
from the Company under the Plan, such right shall be no greater than that of an
unsecured general creditor of the Company.

 

8.2 Nonguarantee of Employment

Nothing contained in the Plan shall be construed as a contract of employment
between the Company and any Participant, or as a right of any Participant to be
continued in the employment of the Company, or as a limitation of the right of
the Company to discharge any Participant with or without cause.

 

8.3 Nonalienation of Benefits

 

  (a) Except as provided in Section 6.7(a) and as may be required by law,
benefits payable under the Plan are not subject in any manner to anticipation,
alienation, sale, transfer, assignment, pledge, encumbrance, charge,
garnishment, execution, or levy of any kind, whether voluntary or involuntary.
Any attempt to anticipate, alienate, sell, transfer, assign, pledge, encumber,
charge or otherwise dispose of any right to benefits under the Plan shall be
void. The Company shall not in any manner be liable for, or subject to, the
debts, contracts, liabilities, engagements or torts of any person entitled to
benefits under the Plan.

 

  (b) Notwithstanding Section 8.3(a) of the Plan, if a Participant is indebted
to the Company at any time when payments are to be made by the Company to the
Participant under the provisions of the Plan, the Company shall have the right
to reduce the amount of payment to be made to the Participant (or the
Participant’s beneficiary) to the extent of such indebtedness. Any election by
the Company not to reduce such payment shall not constitute a waiver of its
claim for such indebtedness.

 

8.4 Taxes and Withholding

For each Plan Year in which the Participant defers a portion of Compensation
under this Plan, the Company will withhold from the Participant’s non-deferred
Compensation the Participant’s share of FICA and other employment taxes to the
extent applicable. For the avoidance of doubt, the Company is not required to
provide any “gross-up” payment to the extent the desired tax treatment of
amounts deferred under the Plan is not realized.

 

- 22 -

Summit Materials Deferred Compensation Plan



--------------------------------------------------------------------------------

8.5 Applicable Law

This Plan shall be construed and enforced in accordance with the laws of the
state of Colorado, except to the extent preempted by ERISA.

 

8.6 Headings and Subheadings

Headings and subheadings in this Plan are inserted for convenience only and are
not to be considered in the construction of the provisions.

 

8.7 Severability

The invalidity and unenforceability of any particular provision of this plan
shall not affect any other provision and the Plan shall be construed in all
respects as if such invalid or unenforceable provisions were omitted.

 

8.8 Expenses

In addition to the expenses and costs that may be charged against Participants’
Accounts pursuant to other provisions of the Plan, each Participant’s Account
shall also be charged with its allocable share of all other costs and expenses
incurred in the operation and administration of the Plan, except to the extent
one or more Participating Employers elect in their sole discretion to pay all or
a portion of those costs and expenses.

 

- 23 -

Summit Materials Deferred Compensation Plan



--------------------------------------------------------------------------------

ARTICLE IX ADMINISTRATION OF THE PLAN

 

9.1 Powers and Duties of the Committee

The board of directors of the Company, or its designee, shall appoint members of
the Committee. The Committee will be responsible for the administration of the
Plan. The Committee shall have full responsibility to represent the Company and
the Participants in all things it may deem necessary for the proper
administration of the Plan. Subject to the terms of the Plan, the decision of
the Committee upon any question of fact, interpretation, definition or
procedures relating to the administration of the Plan shall be conclusive. The
responsibilities of the Committee shall include, but not be limited to, the
following:

 

  (a) Verifying all procedures by which payments to Participants and their
beneficiaries are authorized.

 

  (b) Deciding all questions relating to the eligibility of employees to become
Participants in the Plan.

 

  (c) Interpreting the provisions of the Plan in all particulars.

 

  (d) Establishing and publishing rules and regulations for carrying out the
Plan.

 

  (e) Preparing an individual record for each Participant in the Plan, which
shall be available for examination by such Participant, or authorized persons.

 

  (f) Reviewing and answering any denied claim for benefits that has been
appealed to the Committee under the provisions of this Article.

 

9.2 Claims Procedure

 

  (a) Filing of Claim. Any Participant or beneficiary under the Plan may file a
written claim for a Plan benefit with the Committee or with a person named by
the Committee to receive claims under the Plan.

 

  (b)

Notice of Denial of Claim. In the event of a denial or limitation of any benefit
or payment due to or requested by any Participant or beneficiary under the Plan
(“claimant”), the claimant shall be given a written notification, including
electronic communication, containing specific reasons for the denial or
limitation of the benefit. The written notification shall contain specific
reference to the pertinent Plan provisions on which the denial or limitation of
the benefit is based. In addition, it shall contain a description of any other
material or information necessary for the claimant to perfect a claim, and an
explanation of why such material or information is necessary. The notification
shall further provide appropriate information as to the steps to be taken if the
claimant wishes to appeal the denial or limitation of benefit and submit a claim
for review. This written notification shall be given to a claimant within 90
days after receipt of the claim by the Committee unless special circumstances
require an extension of time for process of the claim. If such an extension of
time for processing is required,

 

- 24 -

Summit Materials Deferred Compensation Plan



--------------------------------------------------------------------------------

  written notice of the extension shall be furnished to the claimant prior to
the termination of said 90-day period, and such notice shall indicate the
special circumstances which make the postponement appropriate.

 

  (c) Right of Review. In the event of a denial or limitation of the claimant’s
benefit, the claimant or the claimant’s duly authorized representative shall be
permitted to review pertinent documents free of charge upon request and to
submit to the Committee issues and comments in writing. In addition, the
claimant or the claimant’s duly authorized representative may make a written
request for a full and fair review of the claim and its denial by the Committee;
provided, however, that such written request must be received by the Committee
within 60 days after receipt by the claimant of written notification of the
denial or limitation of the claim. The 60-day requirement may be waived by the
Committee in appropriate cases.

 

  (d) Decision on Review. A decision shall be rendered by the Committee within
60 days after the receipt of the request for review, provided that where special
circumstances require an extension of time for processing the decision, it may
be postponed on written notice to the claimant (prior to the expiration of the
initial 60-day period) for an additional 60 days, but in no event shall the
decision be rendered more than 120 days after the receipt of such request for
review. Any decision by the Committee shall be furnished to the claimant in
writing and shall set forth the specific reasons for the decision and the
specific plan provisions on which the decision is based.

 

- 25 -

Summit Materials Deferred Compensation Plan